





CITATION:
R. v. McGee, 2011 ONCA 642



DATE: 20111017



DOCKET: C53109



COURT OF APPEAL FOR ONTARIO



Moldaver, Feldman and Sharpe JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



John Vincent McGee



Appellant



Candice Suter, for the appellant



Scott Latimer, for the respondent



Heard and endorsed: October 12, 2011



On appeal from sentence imposed by Justice Charles Hackland of
          the Superior Court of Justice, dated December 15, 2009.



APPEAL BOOK ENDORSEMENT



[1]

The sentencing judge gave cogent reasons for imposing a consecutive
    sentence on the Ottawa charges. We see no basis for interfering with his
    discretion in that regard.

[2]

As for the disparity in the length of the sentences imposed on the
    appellant and his co-accused Mr. Paul, we are satisfied that there were several
    factors that warranted the disparity, including the appellants longer criminal
    record, the fact that Mr. Paul pled guilty, and the assistance he provided
    the Crown in its prosecution of the appellant on the Ottawa charges.

[3]

In the circumstances, we are not persuaded that the disparity in
    sentencing resulted in an injustice to the appellant.

[4]

Accordingly, while we would grant leave to appeal, we would dismiss the
    appeal from sentence. We note that the appellants criminality is largely
    related to his addiction to drugs and it is our hope that if the appellant is
    motivated, he will receive treatment for his drug problem.


